United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0172
Issued: April 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2018 appellant, through counsel, filed a timely appeal from an August 22,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of the upper extremities, entitling him to a schedule award.
FACTUAL HISTORY
On June 23, 2015 appellant, then a 51-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) alleging that on June 9, 2015 he injured his neck when his work vehicle was
rear ended while in the performance of duty. He received treatment for neck pain at the emergency
department on June 9, 2015. OWCP accepted the claim for a sprain of the neck.
On June 24, 2015 a chiropractor evaluated appellant for pain in the cervical and lower
back area radiating into his lower extremities. In a report dated August 10, 2015, a physical
therapist obtained a history of appellant experiencing pain in his neck and upper back and lower
back radiating into the thighs and occasionally toes.
On February 4, 2016 Dr. William Riley, an attending physician Board-certified in family
medicine, reported that appellant had no restrictions.
On August 10, 2016 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated September 9, 2016, OWCP requested that Dr. Riley evaluate
the extent of appellant’s permanent impairment, if any, in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3 It informed him that a schedule award was not payable for the back, but could be paid
for an upper or lower extremity impairment originating in the spine. OWCP afforded 30 days for
a response. No response was received.
By decision dated January 5, 2017, OWCP denied appellant’s schedule award claim. It
found that he had failed to submit medical evidence establishing that he had reached maximum
medical improvement and had permanent impairment of a scheduled member or function of the
body.
On January 11, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. During the telephonic hearing, held on July 11, 2017, counsel
advised that she was waiting to receive a report from Dr. Riley. No additional evidence was
submitted.
By decision dated August 30, 2017, OWCP’s hearing representative affirmed the
January 5, 2017 decision. She found that appellant had not submitted any medical evidence
demonstrating that he had a permanent impairment warranting a schedule award.
In a report dated October 3, 2017, Dr. Riley discussed appellant’s complaints of reduced
grip strength and difficulty lifting parcels. He indicated that appellant’s symptoms had begun a
3

A.M.A., Guides (6th ed. 2009).

2

few weeks after his most recent motor vehicle accident (MVA) that had occurred at work in
May 2015. Dr. Riley noted that appellant experienced neck pain and stiffness after an initial MVA,
but that his neck pain increased after his employment-related MVA. He found full range of motion
without swelling and slightly diminished grip strength bilaterally. Dr. Riley diagnosed bilateral
hand paresthesia and weakness.
On July 12, 2018 Dr. Riley related that appellant experienced numbness in his hands
following a MVA that occurred around May 2015. He noted that appellant had symptoms of
reduced hand strength bilaterally. On examination, Dr. Riley found bilateral grip strength of 4/5
and normal bilateral upper extremity strength. He diagnosed left and right hand paresthesia,
bilateral hand weakness, and abnormal reflex. Dr. Riley indicated that both the paresthesia and
hand weakness began immediately following appellant’s MVA.
On August 2, 2018 appellant, through counsel, requested reconsideration based on
Dr. Riley’s July 12, 2018 evaluation.
In a report dated August 17, 2018, Dr. Todd Fellars, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), reviewed appellant’s history of a previous
nonemployment-related fusion at C4-5. He found that the medical evidence demonstrated that he
had a loss of strength in his hands and reduced fine motor skills. Dr. Fellars noted that appellant
had not complained of numbness or reduced dexterity in his hands until “significantly later” than
the June 9, 2015 employment injury. He related, “Given this, it is medically probable that he has
had progression of his underlying condition and it [is] not associated with the work event.”
By decision dated August 22, 2018, OWCP denied modification of its August 30, 2017
decision. It found that Dr. Fellars’ opinion represented the weight of the evidence and established
that appellant had no employment-related permanent impairment of the upper extremities.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
or loss of use, of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so that
there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides, published in 2009.6 The Board has approved the use by OWCP of the A.M.A., Guides for

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.6a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).

3

the purpose of determining the percentage loss of use of a member of the body for schedule award
purposes.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX) condition, which is then adjusted by grade modifiers based on functional history
(GMFH), physical examination (GMPE), and clinical studies (GMCS).9 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are directed to provide
reasons for their impairment rating choices, including the choices of diagnoses from regional grids
and calculations of modifier scores.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.11 OWCP has adopted this approach for
rating permanent impairment of the upper or lower extremities caused by a spinal injury, as
provided in section 3.700 of its procedures, which memorializes proposed tables outlined in a
July/August 2009 The Guides Newsletter.12 Specifically, OWCP will address upper extremity
impairment originating in the spine through Table 15-14.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of the upper extremities, entitling him to a schedule award.
OWCP accepted that appellant sustained neck strain due to a June 9, 2015 employment
injury. Appellant requested a schedule award.
On October 2, 2017 Dr. Riley found that appellant had experienced a loss of grip strength
within a few weeks of his employment-related MVA. He had also experienced increased pain in
his neck. Dr. Riley found slightly diminished grip strength bilaterally and diagnosed bilateral hand
paresthesia and weakness. He did not, however, explain how the MVA resulted in a loss of grip
strength. The Board has held that medical evidence must show that the employment injury

7

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

8

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

11

R.B., Docket No. 17-1995 (issued August 13, 2018); Rozella L. Skinner, 37 ECAB 398 (1986).

12

Supra note 6 at Chapter 3.700, Exhibit 1, (January 2010); The Guides Newsletter is included as Exhibit 4.

13

Supra note 3 at 425.

4

contributed to the permanent impairment for which schedule award compensation is claimed.14
As Dr. Riley did not offer a medical explanation that appellant’s employment injury contributed
to any permanent impairment, his report is of limited probative value.15
On July 12, 2018 Dr. Riley measured grip strength of 4/5 bilaterally. He related that
appellant had experienced numbness in his hands and reduced strength immediately following a
MVA that had occurred around May 2015. Dr. Riley diagnosed bilateral hand paresthesia,
bilateral hand weakness, and abnormal reflex. Dr. Fellars, a DMA, reviewed his opinion and found
that the medical evidence of record failed to support Dr. Riley’s finding that appellant had
experienced bilateral hand numbness and loss of strength shortly after his MVA. He also noted
that appellant had a history of a prior C4-5 fusion unrelated to his employment. Dr. Fellars opined
that appellant’s symptoms were not causally related to the accepted employment injury.
As noted by the DMA, Dr. Fellars, the medical evidence of record contemporaneous with
appellant’s June 9, 2015 MVA fails to support that he had complained of bilateral numbness and
loss of strength in his hands. The Board, consequently, finds that Dr. Riley’s report is based on an
inaccurate and incomplete factual history and is thus of diminished probative value.16 Appellant,
consequently, has failed to meet his burden of proof to establish an employment-related permanent
impairment.17
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of the upper extremities, entitling him to a schedule award.

14

Supra note 6.

15

See M.C., Docket No. 17-1089 (issued November 13, 2017).

16

H.W., Docket No. 18-1472 (issued March 6, 2019).

17

See B.R., Docket No. 18-0277 (issued August 27, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

